LICENSE AGREEMENT NUMBER 1
 
dated as of October 24, 2011
 
between

 
  UNIVERSITY HEALTH NETWORK (as "Licensor")
 
and
 
  VISTAGEN THERAPEUTICS, INC. (as "Licensee")

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
1.   DEFINITIONS
2.   REPRESENTATIONS AND WARRANTIES
       2.1 Mutual Representations and Warranties
       2.2 Licensor Representations and Warranties
3.          LICENSE GRANT
       3.1 Licensed IP
       3.2 Availability of the Licensed IP
       3.3 Reserved Right
4.          FINANCIAL CONSIDERATIONS
       4.1 Development-Based Mi lestone Payments
       4.2 Royalties
5.          ROYALTY REPORTS, PAYMENTS, AND ACCOUNTING
       5.1 Royalty Reports
       5.2 Payment Terms
       5.3 Audits
6.          RESEARCH AND DEVELOPMENT OBLIGATIONS
       6.1 Research and Development Efforts
       6.2 R&D Plan
       6.3 Records
       6.4 Reports
7.          CONFIDENTIALITY
       7.1 Confidential Information
       7.2 Terms of this Agreement
8.          PATENTS
       8.1 Patent Prosecution and Maintenance
       8.2 Notification of Infringement
       8.3 Enforcement of Patent Rights
       8.4 Cooperation
9.          TERMINATION
       9.1 Expiration
       9.2 Termination by Mutual Consent
       9.3 Termination by Licensee
       9.4 Termination for Cause
       9.5 Termination Upon Licensee Insolvency
       9.6 Effect of Expiration or Termination
10.         INDEMNIFICATION
       10.1 Indemnification
       10.2 Procedure
       10.3 Insurance
       10.4 Certificates of Insurance
       10.5 Notice of Cancellation or Expiration
11.   FORCE MAJEURE
12.   GENERAL PROVISIONS
       12.1 Notices
       12.2 Further Representations, Warranties & Liability
       12.3 Dispute Resolution
       12.4 Assignme
       12.5 Waivers and Amendments
       12.6 Entire Agreement
       12.7 Severability
       12.8 Waiver
       12.9 Counterparts

 
 

--------------------------------------------------------------------------------

 

LICENSE AGREEMENT
 
    THIS LICENSE AGREEMENT NUMBER 1 (this "Agreement") is dated as of October
24, 201.1 (the "Effective Date"), and is entered into by and between (i)
University Health Network, an Ontario corporation, incorporated under the
Toronto Hospital Act 1997 ("Licensor"), having a research office at 610
University Avenue, Suite 7-504, Toronto, Ontario, Canada M5G2M9, and
(ii)VistaGen Therapeutics, Inc., a Nevada corporation ("Licensee"), having a
place of business at 384 Oyster Point Boulevard, Suite 8, South San Francisco,
California 94080.
 
    WHEREAS, Licensor owns or has rights in the Licensed IP (as defined in
Exhibit B).
 
    WHEREAS, Licensee desires to obtain an exclusive license under Licensor's
rights in the Technology on the terms and conditions set forth below.
 
    NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereby agree as follows:
 
    1. DEFINITIONS
 
    For purposes of this Agreement, the terms defined in Exhibit A shall have
the defined meanings set forth in Exhibit A. Unless otherwise noted, all dollar
amounts are quoted in US dollars.
 
    2. REPRESENTATIONS AND WARRANTIES
 
       2.1     Mutual Representations and Warranties. Each Party hereby
represents and warrants to the other Party as follows:
 
          2.1.1 Such Party is a corporation duly organized, validly existing and
in good standing under the laws of the state, province or country in which it is
incorporated.
 
          2.1.2 Such Party (a) has the corporate power and authority and the
legal right to enter into this Agreement and to perform its obligations
hereunder, and (b) has taken all necessary corporate action on its part to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder. This Agreement has been duly executed and delivered
on behalf of such Party, and constitutes a legal, valid, binding obligation,
enforceable against such Party in accordance with its terms.
 
           2.1.3 All necessary consents, approvals and authorizations of all
governmental authorities and other Persons required to be obtained by such Party
in connection with this Agreement have been obtained.
 
           2.1.4 The execution and delivery of this Agreement and the
performance of such Party's obligations hereunder (a) do not conflict with or
violate any requirement of applicable laws or regulations, and (b) do not
conflict with, or constitute a default under, any contractual obligation of it.
 
       2.2    Licensor Representations and Warranties. Licensor hereby
represents and warrants to Licensee that, as of the Effective Date, Licensor, to
the best of its knowledge, (a) is the sole owner of the Licensed IP, and (b)
other than as noted in Exhibit C, has not granted to any Third Party any license
or other interest in the Licensed IP, and (c) is not aware of any Third Party
patent, patent application or other intellectual property rights (other than any
inventions identified as prior art in the patents or patent applications
licensed to Licensee hereunder) that would be infringed (i) by practicing any
process or method or by making, using or selling any composition which is
claimed or disclosed in the Licensed IP, or (ii) by making, using or selling
Licensed Products (but only to the extent that the making, using or selling of
Licensed Products is covered by Licensed IP), and (d) is not aware of any
infringement or misappropriation by a Third Party of the Licensed IP.
Notwithstanding the foregoing, Licensor is under no duty, obligation or
requirement to perform or conduct any legal inquiry or other search, analyses or
assessment pertaining to patentability, validity, infringement and/or legal
status in respect of any Licensed IP and Licensed Patents.

 
 

--------------------------------------------------------------------------------

 
 
    3.          LICENSE GRANT
 
       3.1 Licensed IP. Subject to Section 3.3, Licensor hereby grants to
Licensee an exclusive license (with the right to grant sublicenses through
multiple tiers) under the Licensed IP to conduct research and to develop, make,
have made, use, offer for sale, sell and import Licensed Products, worldwide and
for all fields of use. Licensee shall promptly provide to Licensor a copy of any
Sublicense Agreement. The grant of any such Sublicense Agreement will not
relieve Licensee of its obligations under this Agreement.
 
       3.2 Availability of the Licensed IP. Within ten (10) days of the
Effective Date, Licensor shall provide Licensee with a copy of all information
and documents available to Licensor relating to the filing and prosecution of
patent applications encompassing the Licensed IP.
 
       3.3 Reserved Right. Licensor reserves and retains the non-exclusive,
sublicenseable right to use the Licensed IP for non-commercial research purposes
and/or academic educational purposes, without any financial obligation to
Licensee for so using the Licensed IP.
 
    4.          FINANCIAL CONSIDERATIONS
 
       4.1     Development-Based Milestone Payments. At such time as Licensee
(or its Affiliates or Sublicensees) achieve a Milestone Event as described below
for a specific Licensed Product, Licensee shall pay to Licensor the Milestone
Payment specified below. The specified milestone payment shall be made within
thirty (30) days after the occurrence of the Milestone Event.
 
    A.  "Milestone Event" for Therapeutic-Related Licensed Product *    
"Milestone Payment" fUSS)
 
      (1)  Acceptance by FDA (first country) of filing of IND                 
$150,000
 
      (2) First patient enrolled for Phase II Clinical
Trial                          $250,000
 
      (3)  First patient enrolled for Phase HI Clinical
Trial                        $1,500,000
 
      (4) FDA (First country) Final Approval of NDA for Licensed Product        
$2,000,000


    B. "Milestone Event" for Service-Related Licensed Product      "Milestone 
Payment" OJSS)


      (1)  First anniversary of execution of an agreement in respect of (in
whole or in part) a Service-Related Licensed Product.        $50,000 **
 
    For the purpose of this Section 4.1 "Final Approval" shall mean approval by
the FDA for marketing a Therapeutic-Related Licensed Product that is not
conditioned on any other event (or if an approval is conditioned upon an event,
then the occurrence of that event), provided, however, such other events shall
specifically not include FDA requirements to conduct post marketing studies and
any requirement for such post marketing studies shall not be deemed to delay the
Final Approval.
 
    * Once a Milestone Payment has been made for a specific Licensed Product, if
there are later modifications, improvements, reformulations, combinations, or
other changes using the same molecule which constitutes said Licensed Product
(i.e., a "Related Product"), then no duplicate Milestone Payment will be owed
when that Related Product achieves the same Milestone Event for which the
Milestone Payment was previously made for said specific Licensed Product.
Similarly, if there is a failure in product development, resulting in the
substitution or replacement of the failed molecule with a new molecule, to the
extent that a Milestone Event had previously been achieved by the failed
molecule and the corresponding Milestone Payment paid, then no duplicate
Milestone Payment will be owed when the new molecule achieves the same Milestone
Event for which the Milestone Payment was previously made for the failed
molecule.
 
    ** But not more than 10% of the annual revenues received from said
agreement, continuing annually until the cumulative aggregate of said 10%
payments reach $50,000.
 
 

--------------------------------------------------------------------------------

 
 
       4.2  Royalties.


 
          4.2.1   Royalty Rate. Licensee shall pay to Licensor three percent
(3%) of the first $25 million of Revenues received by Licensee or its
Affiliates, and two percent (2%) of all additional Revenues received by Licensee
or its Affiliates, subject to reductions pursuant to Sections 4.2.2 and 4.2.3.
 
          4.2.2 Third Party Royalties. If Licensee or its Affiliates is required
to pay royalties to any Third Party that are, in the opinion of an independent
patent attorney (reasonably acceptable to both parties), necessary to practice
the inventions claimed in the Licensed IP, then Licensee shall have the right to
credit such Third Party royalty payments against the royalties owing to Licensor
under Section 4.2.1; provided, however, that the foregoing credits shall not
reduce the amount of the royalties payable to Licensor under Section 4.2.1 above
by more than fifty percent (50%).
 
          4.2.3 Combination Products. If a Product consists of (i) components
that are covered by Licensor's Valid Claims, plus (ii) additional active
pharmaceutical agents, or functional components reasonable necessary for
formulation or delivery of the Product that are not covered by a Valid Claim,
but that are covered by a valid claim of a Third Party patent, then for purposes
of the royalty payments under Section 4.2.1, the Revenues shall be equitably
allocated between the components covered by Licensor's Valid Claim and the
components covered by the Third Party patent, with only the portion of Revenues
allocated to Licensor's Valid Claims being used for purposes of the royalty
calculation in Section 4.2.1 for such combination Product. To the extent the
parties are unable to agree on the equitable allocation described above, any
dispute shall be resolved in accordance with Section 12.3 of this Agreement.
Notwithstanding the aforementioned, the foregoing allocation shall not reduce
the amount of the royalties payable to Licensor under Section 4.2.1 above by
more than fifty percent (50%).

 
    5.      ROYALTY REPORTS. PAYMENTS. AND ACCOUNTING
 
       5.1 Royalty Reports. Within sixty (60) days after the end of each
calendar quarter during the term of this Agreement following the receipt by
Licensee or its Affiliates of Revenues, Licensee shall furnish to Licensor a
quarterly written report showing in reasonably specific detail (a) the
calculation of Revenues for such quarter; and (b) the calculation of the
royalties that shall have accrued based upon such Revenues.
 
       5.2 Payment Terms. Royalties shown to have accrued by each royalty report
provided for under Section 5.1 above shall be due on the date such royalty
report is due.

 
 

--------------------------------------------------------------------------------

 
 
    5.3 Audits.
 
          5.3.1   Upon the written request of Licensor and not more than once in
each calendar year, Licensee and its Affiliates shall permit an independent
certified public accounting firm of nationally recognized standing selected by
Licensor and reasonably acceptable to Licensee, at Licensor's expense, to have
access during normal business hours to such of the financial records of Licensee
and its Affiliates as may be reasonably necessary to verify the accuracy of the
payment reports hereunder for the eight (8) calendar quarters immediately prior
to the date of such request (other than records for which Licensor has already
conducted an audit under this Section).
 
          5.3.2 If such accounting firm concludes that additional amounts were
owed during the audited period, Licensee shall pay such additional amounts
within thirty (30) days after the date Licensor delivers to Licensee such
accounting firm's written report so concluding. The fees charged by such
accounting firm shall be paid by Licensor; provided, however, if the audit
discloses that the royalties paid by Licensee for such period were more than
seven percent (7%) below the royalties actually due and payable for such period,
then Licensee shall pay the reasonable fees and expenses charged by such
accounting firm.
 
          5.3.3 Licensor shall cause its accounting firm to retain all financial
information subject to review under this Section 5.3 in strict confidence;
provided, however, that Licensee shall have the right to require that such
accounting firm, prior to conducting such audit, enter into an appropriate
non-disclosure agreement with Licensee regarding such financial information. The
accounting firm shall disclose to Licensor only whether the reports are correct
or not and the amount of any discrepancy. No other information shall be shared.
Licensor shall treat all such financial information as Licensee's Confidential
Information

 
    6.      RESEARCH AND DEVELOPMENT OBLIGATIONS
 
       6.1 Research and Development Efforts. Licensee (together with its
Affiliates and Sublicensees) shall use its commercially reasonable efforts to
conduct such research, development and preclinical and human clinical trials as
Licensee reasonably determines are necessary or desirable to obtain regulatory
approval to manufacture and market such Licensed Products as Licensee reasonably
determines are commercially feasible; and Licensee (together with its Affiliates
and Sublicensees) shall use its commercially reasonable efforts to obtain
regulatory approval to market, and following approval to commence marketing and
to market each such Licensed Product as Licensee reasonably determines are
commercially feasible.
 
       6.2 R&D Plan. Within three (3) months after the Effective Date, Licensee
shall furnish to Licensor a copy of Licensee's Research and Development Plan
("R&D Plan") for Licensed Products; and a status and progress report as to
Licensee's implementation of the R&D Plan shall be furnished to Licensor
annually thereafter, together with an update for the R&D Plan for the next year.
The parties acknowledge that the R&D Plan will represent the optimal and desired
goals and timeline for development of the Licensed Products, and that there is
no guarantee of achieving the goals within said timeline.
 
       6.3 Records. Licensee shall maintain records, in sufficient detail and in
good scientific manner, which shall reflect all work done and results achieved
in the performance of its research and development regarding the Licensed
Products.
 
       6.4 Reports. By April 1 of each calendar year during the term of this
Agreement, Licensee shall prepare and deliver to Licensor a written summary
report which shall describe (a) the research performed to date employing the
Licensed IP, (b) the progress of the development, and testing of Licensed
Products in clinical trials, and (c) the status of obtaining regulatory
approvals to market Licensed Products.



 
 

--------------------------------------------------------------------------------

 
 
    7. CONFIDENTIALITY
 
       7.1 Confidential Information. The reports finished by Licensee to
Licensor pursuant to Sections 4, 5 and 6 shall be treated as Licensee's
Confidential Information. During the term of this Agreement, and for a period of
five (5) years following the expiration or earlier termination hereof, Licensor
shall maintain in confidence all Confidential Information of Licensee that is
disclosed to Licensor, and shall not use, disclose or grant the use of the
Confidential Information except on a need-to-know basis to those directors,
officers, employees and agents, to the extent such disclosure is reasonably
necessary in connection with exercising its rights under this Agreement.
 
       7.2 Terms of this Agreement. Except as otherwise required by applicable
laws, Licensor and Licensee shall not disclose any terms or conditions of this
Agreement to any Third Party without the prior consent of the other Party.
Notwithstanding the foregoing, Licensor may disclose the existence of this
Agreement and the general nature of the Licensed IP covered by this Agreement
(without disclosing any financial terms); and Licensee may disclose the term of
this Agreement to any existing or prospective investor or business associate who
has a need to know, subject to a customary confidentiality agreement.

 
    8. PATENTS
 
       8.1 Patent Prosecution and Maintenance. Licensee shall have the right to
control, at its sole cost, the preparation, filing, prosecution, defense in
post-grant and/or post-issuance administrative procedures, and maintenance of
all patents and patent applications in respect of Licensed Patents in the
Territory and shall be solely responsible for all costs incurred in the
preparation, filing, prosecution and maintenance of such patents and patent
applications from the Effective Date through the termination of this Agreement.
All such applications in respect of Licensed Patents shall be filed in the name
of Licensor. Licensee shall give Licensor an opportunity to review and comment
on the text of each patent application subject to this Section 8.1 before
filing, and shall supply Licensor with a copy of such patent application as
filed, together with notice of its filing date and serial number. Licensor shall
cooperate with Licensee, execute all lawful papers and instruments and make all
rightful oaths and declarations as may be necessary in the preparation,
prosecution and maintenance of all patents and other filings referred to in this
Section 8.1. If Licensee, in its sole discretion, decides to abandon the
preparation, filing, prosecution or maintenance of any patent or patent
application in respect of Licensed Patents, then Licensee shall notify Licensor
in writing thereof and following the date of such notice (a) Licensor shall be
responsible for and shall control, at its sole cost, the preparation, filing,
prosecution and maintenance of such patents and patent applications, and
(b) Licensee shall thereafter have no license under this Agreement to such
patent or patent application.
 
       8.2 Notification of Infringement, Each Party shall notify the other Party
of any substantial infringement known to such Party of any Licensed Patents and
shall provide the other Party with the available evidence, if any, of such
infringement.
 
       8.3 Enforcement of Patent Rights. Licensee, at its sole expense, shall
have the right to determine the appropriate course of action to enforce Licensed
Patents or otherwise abate the infringement thereof, to take (or refrain from
taking) appropriate action to enforce Licensed Patents, to defend any
declaratory judgments seeking to invalidate or hold the Licensed Patents
unenforceable, to control any litigation or other enforcement action and to
enter into, or permit, the settlement of any such litigation, declaratory
judgments or other enforcement action with respect to Licensed Patents, in each
case in Licensee's own name and, if necessary for standing purposes, in the name
of Licensor and shall consider, in good faith, the interests of Licensor in so
doing. If Licensee does not, within six (6) months after receipt of notice from
Licensor, abate the infringement or file suit to enforce the Licensed Patents
against at least one infringing Party, Licensor shall have the right to take
whatever action it deems appropriate to enforce the Licensed Patents; provided,
however, that, within thirty (30) days after receipt of notice of Licensor's
intent to file such suit, Licensee shall have the right to jointly prosecute
such suit and to fund up to

 
 

--------------------------------------------------------------------------------

 
 
 one-half the costs of such suit. The Party controlling any such joint
enforcement action shall not settle the action or otherwise consent to an
adverse judgment in such joint action that diminishes the rights or interests of
the non-controlling Party without the prior written consent of the other Party.
All monies recovered upon the final judgment or settlement of any such suit to
enforce the Licensed Patents shall be shared in relation to the damages
(including attorneys' fees and expenses for the enforcement action) incurred by
each Party as a result of such infringement; and such recovery shall not be
treated as Revenues for purposes of Section 4.2.1. Notwithstanding the
foregoing, to the extent any part of the recovery includes a reasonable royalty
payable to Licensee, such royalty amounts shall be deemed Revenue on which
Licensee will pay a royalty to Licensor in accordance with Section 4.2.1.
 
       8.4    Cooperation. In any suit to enforce and/or defend the Licensed
Patents pursuant to this Section 8, the Party not in control of such suit shall,
at the request and expense of the controlling Party, reasonably cooperate and,
to the extent possible, have its employees testify when requested and make
available relevant records, papers, information, samples, specimens, and the
like.
 
    9. TERMINATION
 
       9.1 Expiration. Subject to Sections 9.3 and 9.4 below, this Agreement
shall expire on the expiration of Licensee's obligation to make payments to
Licensor under Section 4 above. The license grant under Section 3.1 shall be
effective at all times prior to such expiration.
 
       9.2 Termination by Mutual Consent. The Parties may terminate this
Agreement at any time by mutual consent, which consent shall be evidenced by a
written agreement or other such documentation duly executed by both Parties.
 
       9.3 Termination by Licensee. Licensee may terminate this Agreement, in
its sole discretion, upon thirty (30) days prior written notice to Licensor,
provided, however, Licensee shall remain liable for any payments accrued under
this Agreement prior to the date of termination.
 
       9.4 Termination for Cause. Except as otherwise provided in Section 11,
Licensor may terminate this Agreement upon or after the breach of any material
provision of this Agreement by Licensee, if Licensee has not cured such breach
within ninety (90) days after receipt of express written notice thereof by
Licensor; provided, however, if any default is not capable of being cured within
such ninety (90) day period and Licensee is diligently undertaking to cure such
default as soon as commercially feasible thereafter under the circumstances,
Licensor shall have no right to terminate this Agreement.
 
       9.5 Termination Upon Licensee Insolvency. This Agreement shall terminate
at least one day prior to the occurrence of any of the following events: (i) the
Licensee files a voluntary petition in bankruptcy or insolvency or shall
petition for reorganization under the bankruptcy law, or makes a general
assignment for the benefit of creditors, or otherwise acknowledges insolvency or
is adjudged bankrupt; (ii) the Licensee consents to an involuntary petition in
bankruptcy or if a receiving order is given against it under any applicable
bankruptcy/insolvency law in a jurisdiction; (iii) the appointment of a receiver
or other similar representative for the Licensee by a court of competent
jurisdiction; or (iv) Licensee fails to carry on business in the normal course.
 
       9.6 Effect of Expiration or Termination. Expiration or termination of
this Agreement shall not relieve the Parties of any obligation accruing prior to
such expiration or termination, and the provisions of Sections 1, 2, 5,7, 9.1,
9.6,10 and 12 shall survive the expiration or termination of this Agreement.
Upon any termination of this Agreement, Licensor shall grant a direct license to
any sublicense of Licensee hereunder having the same scope as such sublicense
and on terms and conditions no less favorable to such Sublicensee than the terms
and conditions of this Agreement, provided that such Sublicensee is not in
default of any applicable obligations under this Agreement and agrees in writing
to be bound by the terms and conditions of such direct license. Upon any
termination of this Agreement, for a period of six (6) months thereafter,
Licensee (and its Affiliates and Sublicensees) shall continue to be entitled to
finish production of any Products which were in process at the time of
termination, and Licensee (and its Affiliates and Sublicensees) shall be
entitled to sell all Products which were in inventory or in process at the time
of termination, so long as Licensee (and its Affiliates and Sublicensees)
continues to make the reports and pay the scheduled royalties for said sales as
set forth in this Agreement.

 
 

--------------------------------------------------------------------------------

 
 
    10. INDEMNIFICATION
 
       10.1  Indemnification. Licensee shall defend, indemnify and hold Licensor
(which for purposes of clarity, is recognized to include, without limitation,
its directors, officers, employees, research trainees, students and agents)
harmless from all losses, liabilities, damages and expenses (including
attorneys' fees and costs) incurred as a result of any claim, demand, action or
proceeding arising out of any breach of this Agreement by Licensee, any damages
or personal injury resulting from the use, application of, distribution, sale or
other exploitation of the Licensed IP, Licensed Patents and the Licensed Product
by Licensee, its Affiliates or Sublicensees, or the gross negligence or willful
misconduct of Licensee in the performance of its obligations under this
Agreement, except in each case to the extent arising from the gross negligence
or willful misconduct of Licensor or the breach of this Agreement by Licensor.
 
       10.2  Procedure. Licensor promptly shall notify Licensee of any liability
or action in respect of which Licensor intends to claim such indemnification,
and Licensee shall have the right to assume the defense thereof with counsel
selected by Licensee. The indemnity agreement in this Section 10 shall not apply
to amounts paid in settlement of any loss, claim, damage, liability or action if
such settlement is effected without the consent of Licensee, which consent shall
not be withheld unreasonably. The failure to deliver notice to Licensee within a
reasonable time after the commencement of any such action, if prejudicial to its
ability to defend such action, shall relieve Licensee of any liability to
Licensor under this Section 10, but the omission so to deliver notice to
Licensee will not relieve it of any liability that it may have to Licensor
otherwise than under this Section 10. Licensor under this Section 10, its
employees and agents, shall cooperate fully with Licensee and its legal
representatives in the investigation and defense of any action, claim or
liability covered by this indemnification.
 
       10.3         Insurance. During the term of this Agreement, Licensee shall
maintain at its own expense:
 
          10.3.1 Comprehensive general liability insurance for claims for
damages arising from bodily injury (including death) and property damages caused
by, or arising out of, acts or omissions of its employees, in such amounts as
are customary and reasonable in the Licensee's industry.
 
          10.3.2 Product liability insurance in such amounts as are customary
and reasonable in the Licensee's industry.
 
          10.3.3 Maintenance of such insurance coverage shall not relieve
Licensee of any responsibility under this Agreement for damage in excess of the
insurance limits.

 
       10.4 Certificates of Insurance. Licensee shall furnish or cause to be
furnished to Licensor a certificate of such insurance promptly upon request by
Licensor. Each such certificate shall name Licensor an additional named insured.
 
       10.5 Notice of Cancellation or Expiration. Any such insurance policy
shall provide that the insurer will give Licensor at least sixty (60) days prior
written notice of any impending cancellation, nonrenewal, expiration, or
reduction in coverage of the insurance.

 
    11. FORCE MAJEURE
 
    Neither Party shall be held liable or responsible to the other Party nor be
deemed to have defaulted under or breached this Agreement for failure or delay
in fulfilling or performing any term of this Agreement to the extent, and for so
long as, such failure or delay is caused by or results from Force Majeure
events.
 
 
 

--------------------------------------------------------------------------------

 
 
    12. GENERAL PROVISIONS
 
       12.1   Notices. Any consent, notice or report required or permitted to be
given or made under this Agreement by one Party to the other Party shall be in
writing, delivered by any available means to such other Party at its address
indicated below, or to such other address as the addressee shall have last
furnished in writing to the addressor and shall be effective upon receipt by the
addressee.
 
If to Licensor:
 
University Health Network
610 University Avenue Suite 7-504
Toronto, Ontario Canada M5G 2M9
 
With Copy to:
 
Director
University Health Network
Office of Technology Development & Commercialization
MaRS Centre, Heritage Building 101 College Street, Suite 150
Toronto, Ontario Canada M5G 1L7
 
If to Licensee:
 
Chief Executive Officer
VistaGen Therapeutics, Inc.
384 Oyster Point Boulevard  Suite 8
South San Francisco, CA 94080
 
With Copy to:
 
Gladys Monroy
Morrison & Foerster LLP
755 Page Mill Road
Palo Alto, CA 94304-1018

 
 

--------------------------------------------------------------------------------

 
 
       12.2   Further Representations, Warranties & Liability.
 
        (a)    Licensee represents and warrants to Licensor that Licensee has
the power to enter into this Agreement and to perform its obligations, and that
Licensee has taken necessary action for the execution of this Agreement to
constitute a binding obligation enforceable against Licensee.
 
        (b)    Licensor represents and warrants to Licensee that Licensor has
the power to enter into this Agreement and to perform its obligations, and that
Licensor has taken necessary action for the execution of this Agreement to
constitute a binding obligation enforceable against Licensor,
 
        (c)    EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, LICENSOR MAKES NO
CONDITIONS, WARRANTEES, UNDERTAKINGS OF ANY KIND, INCLUDING WITHOUT LIMITATION,
THE ORIGINALITY OR ACCURACY OR PATENTABILITY OR VALIDITY OR NONINFRINGEMENT OF
THE LICENSED PATENT(S), LICENSED IP, OR LICENSED PRODUCT(S) ARISING UNDER, OR
OTHERWISE THE SUBJECT MATTER OF, THIS AGREEMENT OR THE OWNERSHIP,
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE OF THE LICENSED PATENT(S),
LICENSED IP, OR LICENSED PRODUCT(S) ARISING UNDER, OR OTHERWISE THE SUBJECT
MATTER OF THIS AGREEMENT.
 
        (d)   LICENSOR SHALL NOT BE LIABLE FOR ANY DIRECT, INDIRECT,
CONSEQUENTIAL, OR OTHER DAMAGES SUFFERED BY LICENSEE (AND ITS AFFILIATE(S) AND
SUBLICENSEES) OR ANY OTHERS RESULTING FROM THE USE OF THE OF THE LICENSED
PATENT(S), LICENSED IP, OR LICENSED PRODUCT(S) ARISING UNDER, OR OTHERWISE THE
SUBJECT MATTER OF THIS AGREEMENT. THE ENTIRE RISK AS TO THE DESIGN, DEVELOPMENT,
USE, EXPLOITATION, MANUFACTURE, SALE OR OTHER DISPOSITION AND PERFORMANCE IN
RESPECT OF THE LICENSED PATENT(S), LICENSED IP, OR LICENSED PRODUCT(S) ARISING
UNDER, OR OTHERWISE THE SUBJECT MATTER OF THIS AGREEMENT IS ASSUMED BY LICENSEE.
 
       12.3 Dispute Resolution.

      
          (a) The Parties agree to use reasonable best efforts to amicably
resolve among themselves any dispute arising out of this Agreement.
 
      (b) If the Parties are unable to resolve the dispute under Section 8.5(a),
the dispute shall be referred to the Vice President, Research of Licensor or the
Vice President's designate and the designate of Licensee for their discussion
and resolution. The Parties may agree to mediation of the dispute (procedural
details and process to be determined by the Parties).
      
          (c) Any dispute which cannot be amicably settled by the Parties as
provided in Sections 8.5(a) and (b) shall be submitted to arbitration in
accordance with the provisions of the (Ontario) Arbitration Act, 1991, S.O.
1991, c. 17, as amended from time to time. The arbitration will take place in
the city of Toronto (Ontario, Canada).
 
      (d) Notwithstanding the foregoing, either Party shall have the right,
without waiving any right or remedy available to such Party under this Agreement
or otherwise, to seek and obtain from any court of competent jurisdiction any
interim or provisional relief that is necessary or desirable to protect the
rights or property of such Party, pending the selection of the mediator(s) or
arbitrator(s) hereunder, or pending the mediator(s)' or arbitrator(s)'
determination of any dispute, controversy or claim hereunder.

 
 

--------------------------------------------------------------------------------

 
 
       12.4 Assignment. Licensee shall not assign its rights or obligations
under this Agreement without the prior written consent of Licensor; provided,
however, that Licensee may, without such consent, assign this Agreement and its
rights and obligations hereunder (a) to any Affiliate, or (b) in connection with
the transfer or sale of all or substantially all of its business to which this
Agreement relates, or in the event of its merger, consolidation, change in
control or similar transaction. Notwithstanding the aforementioned, Licensee
shall remain responsible for the performance of all obligations under this
Agreement (including, without limitation, the payment of royalties to Licensor).
 
       12.5 Waivers and Amendments. No change, modification, extension,
termination or waiver of this Agreement, or any of the provisions herein
contained, shall be valid unless made in writing and signed by duly authorized
representatives of the parties hereto.
 
       12.6 Entire Agreement. This Agreement embodies the entire agreement
between the parties and supersedes any prior representations, understandings and
agreements between the parties regarding the subject matter hereof. There are no
representations, understandings or agreements, oral or written, between the
parties regarding the subject matter hereof that are not fully expressed herein.
 
       12.7 Severability. Any of the provisions of this Agreement which are
determined to be invalid or unenforceable in any jurisdiction shall be
ineffective to the extent of such invalidity or unenforceability in such
jurisdiction, without rendering invalid or unenforceable the remaining
provisions hereof and without affecting the validity or enforceability of any of
the terms of this Agreement in any other jurisdiction.
 
       12.8 Waiver. The waiver by either Party hereto of any right hereunder or
the failure to perform or of a breach by the other Party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by said
other Party whether of a similar nature or otherwise.
 
       12.9 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Evidence of the execution
and delivery of this Agreement may be by a telecopy transmission to a Party of
the other Party's signed copy of this Agreement.


    IN WITNESS WHEREOF, the parties have executed this Agreement effective as of
the Effective Date.


LICENSORS University of Health Network
 
By:/s/ Christopher J. Paige
Name: Christopher J. Paige, PhD
Title: Vice President, Research
 
LICENSEE: VistaGen Therapeutics, Inc.
 
By: Shawn K. Singh
Name: Shawn K. Singh
Title: Chief Executive Officer





 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
DEFINITIONS
 
"Affiliate" shall mean, with respect to any Person, any other Person which
directly or indirectly controls, is controlled by, or is under common control
with, such Person. A Person shall be regarded as in control of another Person if
it owns, or directly or indirectly controls, at least fifty percent (50%) of the
voting stock or other ownership interest of the other Person, or if it directly
or indirectly possesses the power to direct or cause the direction of the
management and policies of the other Person by any means whatsoever.
 
"Confidential Information" shall mean, with respect to a Party, all information
(and all tangible and intangible embodiments thereof), that is owned or
controlled by such Party, is disclosed by or on behalf of such Party to the
other Party pursuant to this Agreement, and (if disclosed in writing or other
tangible medium) is marked or identified as confidential at the time of
disclosure to the receiving Party or (if otherwise disclosed) is identified as
confidential at the time of disclosure to the receiving Party and described as
such in writing within thirty (30) days after such disclosure. Notwithstanding
the foregoing, Confidential Information of a Party shall not include information
which, and only to the extent the receiving Party can establish by written
documentation, (a) has been generally known prior to disclosure of such
information by the disclosing Party to the receiving Party; (b) has become
generally known, without the fault of the receiving Party, subsequent to
disclosure of such information by the disclosing Party to the receiving Party;
(c) has been received by the receiving Party at any time from a source other
than the disclosing Party, rightfully having possession of and the right to
disclose such information free of confidentiality obligations; (d) has been
otherwise known by the receiving Party free of confidentiality obligations prior
to disclosure of such information by the disclosing Party to the receiving
Party; or (e) has been independently developed by employees or others on behalf
of the receiving Party without use of such information disclosed by the
disclosing Party to the receiving Party (each of the aforementioned (a) to (e) a
"Confidentiality Exception").
 
"Effective Date" shall have the meaning set forth in the preamble to this
Agreement.
 
"FDA" shall mean the Food and Drug Administration of the United States, or the
successor thereto, or its foreign equivalent in Canada, the EU or elsewhere.
 
"Force Majeure" means an event or circumstance arising outside of the reasonable
control of a party, such as any act of God, flood, natural disaster, embargo,
acts of civil or military authorities, terrorism, labor strikes, governmental
embargos, and governmental orders.
 
"IND" shall mean an investigational new drug application or similar application
which is required to be filed with the FDA prior to commencing a clinical
investigation of a drug pursuant to (US) 21 C.F.R. 312, or its foreign
equivalent in Canada, the EU or elsewhere.
 
"Intellectual Property" or "IP" shall mean all inventions (whether or not
patentable), discoveries, trade secrets, Confidential Information, Know-How,
data, technology, formulae, methods, processes, protocols, techniques,
compositions, and other protectible intangible rights, together with all related
Patent Rights, copyrights, trade secret rights, and other legally enforceable
rights.

 
 

--------------------------------------------------------------------------------

 
 
"Know-How" shall mean all trade secrets, know-how, data, information,
compositions and other technology (including, but not limited to, formulae,
procedures, protocols, techniques and results of experimentation and testing)
which are necessary or useful to make, use, develop, sell or seek regulatory
approval to market a composition, or to practice any method or process, at any
time claimed or disclosed in any issued patent or pending patent application
directly and specifically applicable to the Licensed Patents, the Licensed IP,
or the Licensed Products.
 
"Licensed IP" shall have the meaning as defined in Exhibit B.

 
"Licensed Patents" shall mean the Patent Rights applicable to the Licensed IP.
 
"Licensed Products" shall mean any product or service that if made, used,
provided, offered to be provided, sold, offered for sale or imported would
infringe (but for the License Agreement) a Valid Claim of the Licensed Patents,
or that otherwise uses or incorporates the Licensed IP.

 
"Milestone Event" shall have the meaning as defined in Section 4.1.

 
"Milestone Payment" shall have the meaning as defined in Section 4.1.
 
"NDA" shall mean a New Drug Application, or similar application for marketing
approval of a Product for use in the Field submitted to the FDA, or its foreign
equivalent in Canada, the EU or elsewhere.
 
"Net Sales" shall mean, with respect to any Therapeutic-Related Licensed
Product, the gross sales price of such Therapeutic-Related Licensed Product
invoiced by Licensee or its Affiliates to customers who are not Affiliates (or
are Affiliates but are the end users of such Therapeutic-Related Licensed
Product) less, to the extent actually paid or accrued by License or its
Affiliate (as applicable), (a) reasonable credits, allowances, discounts and
rebates to, and chargebacks from the account of, such customers for
nonconforming, damaged, out-dated and returned Therapeutic-Related Licensed
Product; (b) freight and insurance costs incurred by License or its Affiliate
(as applicable) in transporting such Therapeutic-Related Licensed Product to
such customers; (c) reasonable cash, quantity and trade discounts, rebates and
other price reductions for such Therapeutic-Related Licensed Product given to
such customers under price reduction programs; (d) sales, use, value-added and
other direct taxes incurred on the sale of such Therapeutic-Related Licensed
Product to such customers; (e) customs duties, tariffs, surcharges and other
governmental charges incurred in exporting or importing such Therapeutic-Related
Licensed Product to such customers; and (f) a reasonable allowance for
uncollectible or bad debts determined in accordance with generally accepted
accounting principles.
 
"Party" shall mean either VistaGen or UHN; and "Parties" shall mean both
VistaGen and UHN.
 
"Patent Rights" shall mean (a) all patents and patent applications worldwide
describing the Licensed IP listed on Exhibit B hereto, (b) all divisions,
continuations, continuations-in-part, that claim priority to, or common priority
with, the patent applications listed in clause (a) above or the patent
applications that resulted in the patents described in clause (a) above, and (c)
all patents that have issued or in the future issue from any of the foregoing
patent applications, including utility, model and design patents and
certificates of invention, together with any reissues, renewals, extensions or
additions thereto worldwide.


 
 

--------------------------------------------------------------------------------

 
 
"Person" shall mean an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
pool, syndicate, sole proprietorship, unincorporated organization, governmental
authority or any other form of entity not specifically listed herein.
 
"Phase I Clinical Trial" shall mean a human clinical trial that is intended to
initially evaluate the safety and/or pharmacological effect of a Product in
subjects or that would otherwise satisfy requirements of (US) 21 C.F.R.
312.21(a), or its foreign equivalent in Canada, the EU or elsewhere.
 
"Phase II Clinical Trial" shall mean a human clinical trial in any country that
is intended to initially evaluate the effectiveness of a Product for a
particular indication or indications in patients with the disease or indication
under study or would otherwise satisfy requirements of (US) 21 C.F.R. 312.21(b),
or its foreign equivalent in Canada, the EU or elsewhere.
 
"Phase III Clinical Trial" shall mean a human clinical trial in any country, the
results of which could be used to establish safety and efficacy of a Product as
a basis for an NDA or would otherwise satisfy requirements of (US) 21 C.F.R.
312.21(c), or its foreign equivalent in Canada, the EU or elsewhere.
 
"Revenues" shall mean (i)Net Sales of Therapeutic-Related Licensed Product(s)
sold by Licensee and its Affiliates, (ii) Sublicensing Consideration received by
Licensee and its Affiliates from Sublicense Agreements, and (iii) Service Sales
in respect of Service-Related Licensed Produces).
 
"Service-Related Licensed Product" shall mean a Licensed Product (i) that is
used in and/or for the provision of a research, development or other service to
a third party, or (ii) for use in, or as part of, a diagnostic kit or service.
 
"Service Sales" shall mean, with respect to any Service-Related Licensed
Product, the gross amount of monies received for, associated with, or in respect
of Service-Related Licensed Product(s) invoiced by Licensee or its Affiliates to
customers or otherwise to third parties who are not Affiliates (or are
Affiliates but are the end users, beneficiaries, or otherwise recipients of such
Service-Related Licensed Product(s)).
 
"Sublicense Agreement" shall mean any agreement or commitment pursuant to which
any of the rights of Licensee under this Agreement are sublicensed or otherwise
extended, granted or given to a Third Party (a Sublicensee).
 
"Sublicensee" shall mean any Third Party to whom Licensee (or its Affiliates)
grants rights to use some of Licensee's rights under this Agreement.
 
"Sublicensing Consideration" shall mean the aggregate consideration received by
Licensee or its Affiliates in consideration for granting sublicense rights to a
Sublicensee under the Licensed IP, including without limitation license fees,
milestone fees, minimum royalties, and earned royalties, but excluding (a)
amounts received to fund or reimburse Licensee's or its Affiliates' cost to
perform research, development or similar services specifically and directly
associated with Licensed Products, (b) amounts received in reimbursement of
Licensed IP patent or other Licensed IP-related out-of-pocket expenses
specifically and directly associated with Licensed Products; and (c) amounts
received in consideration for the sale of any debt or securities of Licensee or
its Affiliates.

 
 

--------------------------------------------------------------------------------

 

"Therapeutic-Related Licensed Product" shall mean a Licensed Product that forms
a constituent part of a therapeutic agent for use in human medical or veterinary
purposes.
 
"Third Party" shall mean any Person other than Licensor, Licensee and their
respective Affiliates.
 
"Valid Claim" shall mean a claim of an issued and unexpired patent included
within the Licensed Patent, which has not been held permanently revoked,
unenforceable or invalid by a decision of a court or other governmental agency
of competent jurisdiction, unappealable or unappealed within the time allowed
for appeal, and which has not been admitted to be invalid or unenforceable
through reissue or disclaimer or otherwise.

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B

 
LICENSED IP
 
    Licensed IP shall mean all inventions described in U.S. Provisional Patent
Application Serial No. 61/377,665 and International Patent Application Serial
No. PCT/CA2011/000965 and any application for Letters Patent claiming priority
thereto and/or disclosing inventions disclosed therein, and in and to any
Letters Patent or Patents in the United States of America and all foreign
countries which may be granted therefor and thereon, and in and to any and all
conversions, divisions, continuations and continuations-in-part of said
application, or reissues or extensions of said Letters Patent or Patents, and
all rights under the International Convention for the Protection of Industrial
Property.

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C THIRD PARTY LICENSE RIGHTS
 
[TO BE COMPLETED, IF APPLICABLE]